Exhibit 10.5

 

ARCLIGHT CLEAN TRANSITION CORP.

200 Clarendon Street, 55th Floor

Boston, MA 02116

 

September 25, 2020

 

ArcLight CTC Holdings, L.P.

200 Clarendon Street, 55th Floor

Boston, Massachusetts 02116

 

Ladies and Gentlemen:

 

This letter will confirm our agreement that, commencing on the effective date
(the “Effective Date”) of the registration statement (the “Registration
Statement”) for the initial public offering (the “IPO”) of the securities of
ArcLight Clean Transition Corp. (the “Company”) and continuing until the earlier
of (i) the consummation by the Company of an initial business combination and
(ii) the Company’s liquidation (in each case as described in the Registration
Statement) (such earlier date hereinafter referred to as the “Termination
Date”), ArcLight CTC Holdings, L.P. (the “Sponsor”) shall take steps directly or
indirectly to make available to the Company certain office space, secretarial
and administrative services as may be required by the Company from time to time,
situated at 200 Clarendon Street, 55th Floor, Boston, Massachusetts 02116 (or
any successor location). In exchange therefore the Company shall pay the Sponsor
a sum of $10,000 per month on the Effective Date and continuing monthly
thereafter until the Termination Date. The Sponsor hereby agrees that it does
not have any right, title, interest or claim of any kind (a “Claim”) in or to
any monies that may be set aside in a trust account (the “Trust Account”) that
may be established upon the consummation of the IPO and hereby irrevocably
waives any Claim it may have in the future as a result of, or arising out of,
any negotiations, contracts or agreements with the Company and will not seek
recourse against the Trust Account for any reason whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements or representations by or between the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

 

The parties may not assign this letter agreement and any of their rights,
interests or obligations hereunder without the consent of the other party.

 

This letter agreement shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of laws principles that might apply the laws of another
jurisdiction.

 

This letter agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same agreement. Only one such counterpart signed by
the party against whom enforceability is sought needs to be produced to evidence
the existence of this letter agreement.

 

[Signature Page Follows]

 



 

 



 

  Very truly yours,       ARCLIGHT CLEAN TRANSITION  CORP.         By:

/s/ John F. Erhard

  Name: John F. Erhard   Title: President and Chief Executive Officer

 

 



AGREED TO AND ACCEPTED BY:

     

ARCLIGHT CTC HOLDINGS, L.P.

 

By: ACTC Holdings GP, LLC

        By:

/s/ Daniel R. Revers

  Name: Daniel R. Revers   Title: President



 

[Signature Page to Administrative Services Agreement]

 

 



 

 